Exhibit 10.2

 



FLEXSTEEL INDUSTRIES, INC. 

NOTIFICATION OF NON-STATUTORY STOCK OPTION AWARD

 

Name of Optionee:  Jerald K. Dittmer Effective Date:  December 28, 2018 Number
of Shares Covered:  55,000 Date of Grant:  December 28, 2018 Exercise Price Per
Share:  $21.96 Expiration Date:  December 28, 2028

 

Flexsteel Industries, Inc. (the “Company”) hereby grants you an option (the
“Option”) under this Notification of Non-Statutory Stock Option Award (this
“Notification of Award”) as an inducement grant. The Options granted under this
Notification of Award are subject to the following terms and conditions:

 

1.Omnibus Stock Plan. The Option is not granted directly pursuant to the
Company’s 2013 Omnibus Stock Plan (the “Plan”) (See Attachment C “Omnibus Stock
Plan”). However, all applicable terms and conditions of the Plan will govern the
Shares purchased or purchasable under the Option. Capitalized terms not
otherwise defined within this Notification of Award shall have the respective
meanings assigned to such terms in the Plan.

 

2.Stock Option. The Option is not intended to be an Incentive Stock Option
within the meaning of Section 422 of the Internal Revenue Code (the “Code”).

 

3.Purchase Price. The purchase price of the Stock is the Exercise Price Per
Share, which shall not be less than the Fair Market Value of the Stock on the
Date of Grant.

 

4.Expiration Date. Unless the right to exercise the Option is terminated earlier
under Section 8, the Option will expire on the Expiration Date. The Expiration
Date shall not be more than ten years from the Date of Grant. You are solely
responsible for exercising this Option, if at all, prior to its Expiration Date.
The Company has no obligation to notify you of this Option’s expiration.

 

5.Vesting. The Shares under the Option shall vest pursuant to the following
vesting schedule:

 

Shares Date 18,333 July 1, 2019 18,333 July 1, 2020 18,334 July 1, 2021

 

In the event that a Change in Control (see Attachment A, “Definitions”) occurs
while the Employee is employed by the Company, then the vesting schedule set
forth above shall be automatically accelerated so that all Shares purchased or
purchasable upon exercise of this Option shall become fully vested, effective as
of the effective time of the Change in Control.

 



Notification of Non-Statutory Stock Option Award1 

 

 

6.Exercise Period. The Option may only be exercised prior to the Expiration
Date. Your right to exercise some or all of the Option may be terminated before
the Expiration Date as provided in Section 8, relating to termination of your
employment. In all cases, you may only exercise the Option to the extent the
Option has vested as stated in the Notification of Award.

 

7.Transferability. The Option may be exercised during your lifetime only by you
and any exercise must be prior to the Expiration Date. You may not transfer the
Option, other than by will or the laws of descent and distribution.

 

8.Termination of Employment. All of your rights in this Option, to the extent
not previously vested and exercised, shall terminate upon your termination of
employment except as described in this Section 8. With respect to the vested and
exercisable portion of the Option, and subject to subsection (f):

 

(a)       In the event of your termination of employment due to reasons other
than death, Disability, Termination for Cause (see Attachment A, “Definitions”)
or termination on or after your Retirement Date, the Option may be exercised (to
the extent exercisable at the date of termination) by you within three months
after the date of termination of employment.

 

(b)       In the event of your termination of employment on or after your
Retirement Date, the Option may be exercised (to the extent exercisable at the
date of termination) by you within three years after the date of termination of
employment.

 

(c)       In the event of your termination of employment due to Disability, the
Option may be exercised in full by you within one year after the date of
termination of employment.

 

(d)       In the event of your termination of employment due to death, the
Option may be exercised in full by your estate or by a person who acquires the
right to such Option by bequest or inheritance or otherwise by reason of your
death, within one year after the date of termination of employment.

 

(e)       In the event of your Termination for Cause, the Option and your right
to exercise the Option shall terminate immediately.

 

(f)        Notwithstanding anything in this Notification of Award, in no event
may the Option be exercised after the Expiration Date.

 

9.Method of Exercise; Use of Company Stock.

 



(a)       The Option may be exercised by delivering written notice of exercise
to the Company at the principal executive office of the Company, to the
attention of the Company’s Secretary. The notice must state the number of Shares
to be purchased, and must be signed by the person exercising the Option. If you
are not the person exercising the Option, the person also must submit
appropriate proof of his/her right to exercise the Option. The Company may
designate a third party to administer the option program in which case the third
party may receive any required notice.

 



Notification of Non-Statutory Stock Option Award2 

 

 

(b)       Upon giving notice of any exercise hereunder, you must provide for
payment of the purchase price of the Shares being purchased through one or a
combination of the following methods:

 



(i)          Purchase. By paying cash (including check paid to the Company, wire
transfer, bank draft, or money order);

 

(ii)        Delivery of Shares. By delivery or tender to the Company of
unencumbered Shares (by actual delivery or attestation) having an aggregate Fair
Market Value on the date the Option is exercised equal to the purchase price of
the Shares being purchased under the Option, or a combination thereof, as
determined by the Committee (provided, however, that no fractional Shares will
be issued or accepted);

 

(iii)        Broker-Assisted Cashless Exercise. By directing a stockbroker
designated by the Company to affect a broker assisted cashless exercise to sell
Shares issued on exercise of the Option and remitting the proceeds of such sale
to the Company; or

 

(iv)       Net Exercise. By instructing the Company to withhold Shares having an
aggregate Fair Market Value on the date of exercise less than or equal to
the purchase price of the Shares acquired upon exercise; provided that this
method of exercise may only be used to deliver net shares to you and no cash
compensation may be provided.

 



In no event will you be permitted to pay any portion of the purchase price with
Shares, through a broker-assisted cashless exercise or through net exercise, if
the Committee, in its sole discretion, determines that payment in such manner
could have adverse tax, securities law or financial accounting consequences for
the Company.

 



10.Withholding. In any case where withholding is required or advisable under
federal, state or local law in connection with any exercise by you under this
Notification of Award, the Company is authorized to withhold appropriate amounts
from amounts payable to you, or may require that you remit to the Company an
amount equal to such appropriate amounts. Upon the exercise of the Option, you
may elect, subject to the approval of the Committee and compliance with
applicable laws and regulations, to satisfy any withholding requirements, in
whole or in part, by having the Company withhold Stock having a Fair Market
Value, on the date the tax is to be determined, equal to the standard required
withholding rates for non-periodic payments. In no event will the Company be
required to permit the exercise of the Option unless the applicable withholding
requirements are satisfied.

 

11.Changes in Capitalization, Dissolution, Liquidation, Reorganization,
Acquisition. The terms stated in the Notification of Award are subject to
modification upon the occurrence of certain events as described in Section 16 of
the Plan.

 

12.Severability. In the event any provision of this Notification of Award is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of this Notification of Award, and the Notification
of Award will be interpreted and enforced as if the illegal or invalid provision
had not been included.

 

13.No Guarantee of Employment. The Notification of Award will in no way restrict
the right of the Company to terminate your employment at any time.

 

14.Tax Advice. You acknowledge that you have not looked to or relied upon the
Company or any of its officers, directors, optionees, shareholders, accountants
or legal counsel for tax advice concerning the tax consequences of the grant to,
and your exercise of, the Option and that you have obtained such advice, to the
extent you determine that it is necessary, from other sources located by you.

 



Notification of Non-Statutory Stock Option Award3 

 

 

15.No Shareholder Rights. You will have no rights as a shareholder with respect
to any Stock subject to the Option prior to the date of exercise of the Option
and, after such date, will only have rights as a shareholder with respect to the
Stock acquired upon exercise.

 

16.Governing Terms. This Notification of Award is not made according to the
provisions of the Plan. However, all applicable terms and conditions of the Plan
will govern the Shares purchased or purchasable under the Option. The terms of
the Plan are incorporated by reference in this Notification of Award. Terms used
in this Notification of Award have the meanings used in the Plan unless the
context clearly requires otherwise. The terms “termination of employment,”
“terminate employment,” and similar terms shall mean “Separation from Service”
as defined in the Plan. In the event of a conflict between the provisions of the
Plan and the provisions of this Notification of Award, the provisions of this
Notification of Award will govern.

 

17.Resale Restrictions. The terms of the Plan shall not restrict the resale of
Stock acquired upon exercise of the Option. Resales by participants who are
officers or directors of the Company must comply with (i) Rule 144 under the
Securities Act of 1933, as amended, and (ii) the six-month short swing profit
restrictions under Section 16(b) of the Securities Exchange Act of 1934, as
amended. The Board of Directors of Flexsteel Industries, Inc. has adopted Stock
Ownership Guidelines (see Attachment D “Stock Ownership Guidelines”). These
guidelines are a part of this Notification of Award.

 

18.Entire Understanding. This Notification of Award constitutes the entire
understanding of you and the Company with respect to the subject matter of this
Notification of Award, and, except as otherwise provided in the Plan, may not be
amended, changed, modified, terminated, or waived other than by written
instrument signed by you and the Company. This Notification of Award supersedes
all prior oral or written agreements and understandings between you and the
Company concerning the subject matter of the Notification of Award, including
any implied or express representations regarding your ownership of any interest
in the Company or its property, and any prior oral or written agreements
conveying stock option rights to you.

 

19.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting the Option, you acknowledge that: (a) the grant of
the Option is a one-time benefit that does not create any contractual or other
right to receive future grants of options, or benefits in lieu of options; (b)
all determinations with respect to any such future grants, including but not
limited to, the times when options will be granted, the number of shares of
Stock subject to each option, the Exercise Price Per Share, and the time or
times when each option will be exercisable, will be at the sole discretion of
the Company; (c) the value of the Option is an extraordinary item of
compensation that is outside the scope of your employment agreement, if any,
with the Company; (d) the Option is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payment, bonus, long-service award, pension or retirement benefit or
similar payment; (e) the exercisability of the Option ceases upon termination of
employment with the Company for any reason except as may otherwise be explicitly
provided in the Plan or this Notification of Award or otherwise permitted by the
Committee; (f) the future value of the Stock subject to the Option is unknown
and cannot be predicted with certainty; and (g) if the Stock subject to the
Option does not increase in value, the Option will have no value.

 



Notification of Non-Statutory Stock Option Award4 

 

 

20.Forfeiture and Repayment. If you receive or become entitled to receive a
payment under this Notification of Award within six months before your
Separation from Service with the Company, the Company, in its sole discretion,
may require you to forfeit or return the Award, as the case may be, in the event
you: (a) engage in Competitive Activity at any time during your employment or
within a two-year period after your Separation from Service or (b) engage in
Improper Use of Confidential Information at any time. (See Attachment A,
“Definitions.”) The Company also reserves the right to require you to pay back
to the Company any amount received under the Award as described in Section 18 of
the Plan. Further, in no event will you be entitled to an Award under this
Notification of Award if you have a Termination for Cause at any time before the
payment date of the Award. Any repayment due under this Section 20 or Section 18
of the Plan will be made by you either in the Shares, or in a dollar amount
equal to the Fair Market Value of the Shares determined on the date of
repayment, you received under the Award. The Committee, in its discretion, will
determine which method of payment is acceptable. Further, in no event will you
be entitled to an Award under this Notification of Award if you have a
Termination for Cause at any time prior to the payment date.

 

21.Beneficiary Designation. If your employment is terminated as a result of your
death, someone other than you may become entitled to exercise this Option, as
provided in Section 8 of this Notification of Award. You are hereby permitted to
designate a beneficiary to exercise the vested portion of this Option in the
event of your death. Any beneficiary can be named and you may change your
beneficiaries at any time by submitting such designation, in writing, to the
Company. (See Attachment B, “Beneficiary Designation of Employee”)

 

[Signature Page to Follow]

 

Notification of Non-Statutory Stock Option Award5 

 



 

FLEXSTEEL INDUSTRIES, INC. 

NOTIFICATION OF NON-STATUTORY STOCK OPTION AWARD 

ACKNOWLEDGEMENT

 

Name of Optionee:  Jerald K. Dittmer Effective Date:  December 28, 2018

Vesting Schedule:       18,333 shares July 1, 2019



18,333 shares July 1, 2020



18,334 shares July 1, 2021



Number of Shares Covered:  55,000 Date of Grant:  December 28, 2018 Exercise
Price Per Share:  $21.96 Expiration Date:  December 28, 2028

 



  FLEXSTEEL INDUSTRIES, INC.:     /s/ Marcus D. Hamilton   By: Marcus D.
Hamilton   Its: Chief Financial Officer

 

Acknowledgement: Your receipt of this Notification of Award constitutes your
agreement to be bound by the terms and conditions of this Notification of Award
and the Plan.

 



  OPTIONEE:     /s/ Jerald K. Dittmer   Jerald K. Dittmer

 

Notification of Non-Statutory Stock Option Award6 

 

 

ATTACHMENT A

 

Definitions

 

The Capitalized terms used in this Notification of Award have the meanings set
forth below.

 

“Change in Control” means any of the following but only if such event meets the
definition of “change in control” for purposes of Section 409A of the Code):

 

(i)Any individual, entity or group becomes a “Beneficial Owner” (as defined in
Rule 13d-3 of the Securities Exchange Act of 1934, as amended), directly or
indirectly, of at least thirty percent (30%) but less than fifty percent (50%)
of the voting stock of the Company in a transaction that is not previously
approved by the Board of Directors of the Company;

 

(ii)Any individual, entity or group becomes a Beneficial Owner, directly or
indirectly, of at least fifty percent (50%) of the voting stock of the Company;

 

(iii)The person who were directors of the Company immediately prior to any
contested election or series of contested elections, tender offer, exchange
offer, merger, consolidation, other business combination, or any combination of
the foregoing cease to constitute a majority of the members of the Board of
Directors immediately following such occurrence;

 

(iv)Any merger, consolidation, reorganization or other business combination
where the individuals or entities who constituted the Company’s shareholders
immediately prior to the combination will not immediately after the combination
own at least fifty percent (50%) of the voting securities of the business
resulting from the combination;

 

(v)The sale, lease, exchange, or other transfer of all or substantially all the
assets of the Company to any individual, entity or group not affiliated with the
Company;

 

(vi)The liquidation or dissolution of the Company; or

 

(v)The occurrence of any other event by which the Company no longer operates as
an independent public company.

 

“Competitive Activity” means any of the following regardless of whether it is
undertaken, directly or indirectly, on your own behalf or on behalf of any
person or entity other than the Company, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member of any association, contractor, consultant or otherwise:

 

(i)Engaging in any business activity, in any geographic market in which the
Company is then engaged in business that is competitive with the business of the
Company; or

 

(ii)Hiring or soliciting for employment any person who is then an employee of
the Company; or

 

(iii)Inducing or attempting to induce any person to end his or her employment
relationship with the Company; or

 

(iv)Soliciting business concerning any business (as described in Section (i)
above) from any person or entity who is, or who was, a client, customer,
prospective client or prospective customer of the Company; or

 



Notification of Non-Statutory Stock Option Award7 

 

 

(v)Taking any action to divert business from, or inducing or attempting to
induce any customer or prospective customer or any vendor, supplier or other
business relation to cease doing business with the Company.

 

“Improper Use of Confidential Information” means:

 

(i)Any use or disclosure of Confidential Information except as required for the
performance of your duties as an employee of the Company;

 

(ii)Any act or omission that directly or indirectly would materially reduce the
value of Confidential Information except for such acts or omissions that are
required for the performance of your duties as an employee of the Company.

 

(iii)Notwithstanding anything in Sections (i) or (ii) above, Improper Use of
Confidential Information does not include:

 

(A)any disclosure, use or other act or omission that is expressly authorized in
writing, in advance by the Company; or

 

(B)any required disclosure of Confidential Information by law or legal process,
if: (x) you provide prompt notice to the Company in writing, and prior to
disclosing any Confidential Information, so that the Company may elect to seek
an appropriate protective order to prevent disclosure at the Company’s option
and expense; and (y) you cooperate with the Company in any efforts to seek a
protective order.

 

For purposes of this definition, “Confidential Information” means any non-public
information regarding the Company or any of its owners, directors,
representatives, agents, employees, suppliers, vendors, shareholders, members,
clients, customers, or other third parties or entities with whom the Company
does business and which you have learned or developed in the past as a result of
your employment by or association with the Company or which you learn or develop
while providing services to the Company. Confidential Information includes, but
is not limited to, trade secrets, information about customers, prospective
customers, marketing strategies, business strategies, sales strategies,
products, services, key personnel, suppliers, pricing, technology, computer
software code, methods, processes, designs, research, development systems,
techniques, finances, accounting, purchasing, forecasts, or planning. All
information disclosed to you or to which you obtain access in whatever form,
whether originated by you or by others, during the period that you provide
services to the Company will be presumed to be Confidential Information if it is
treated by the Company as being Confidential Information or if you have a
reasonable basis to believe it to be Confidential Information. For these
purposes, Confidential Information will not include knowledge or information:
(i) that is now or subsequently becomes generally publicly known, other than as
a direct or indirect result of Improper Use or Disclosure of Confidential
Information by you; or (ii) that is independently made available to you in good
faith by a third party who has not violated any legal duty or confidential
relationship with the Company.

 

“Termination for Cause” means the involuntary termination of a Participant’s
employment with the Company as a result of dishonesty, fraud, misappropriation
of funds, theft relating to the Participant’s position, harassment, an act of
violence, acts punishable by law, misconduct as described in the Flexsteel
Industries, Inc. Employee Handbook, as amended from time to time, or such other
serious misconduct as will be determined by the Company to constitute conduct
that warrants forfeiture pursuant to the Plan and this Notification of Award.

 

Notification of Non-Statutory Stock Option Award8 

 

 



ATTACHMENT B

 

FLEXSTEEL INDUSTRIES, INC.

 

NON-STATUTORY STOCK OPTION

 

BENEFICIARY DESIGNATION OF EMPLOYEE

 

Pursuant to the Notification of Non-Statutory Stock Option Award granted to me
by Flexsteel Industries, Inc. (the “Company”) on December 28, 2018, I, Jerald K.
Dittmer, hereby designate the following as beneficiary of any portion of my
award which has been earned according to the terms of the Company’s 2013 Omnibus
Stock Option Plan and unpaid at the time of my death.

 



A. Primary Beneficiary:    

 

B. Contingent Beneficiary:    





                  Signature:      

 

  Name:     Jerald K. Dittmer  

 

*This election is valid until a later dated designation is completed and filed
with the Company.

 

Notification of Non-Statutory Stock Option Award9 

 

 



ATTACHMENT C

 

FLEXSTEEL INDUSTRIES, INC.

 

OMNIBUS STOCK PLAN

 

Effective July 1, 2013

 

PURPOSE 

The purpose of the Plan is to promote the interests of the Company and its
shareholders by providing key personnel of the Company with an opportunity to
acquire a proprietary interest in the Company and reward them for achieving a
high level of corporate performance, and thereby develop a stronger incentive to
put forth maximum effort for the continued success and growth of the Company. In
addition, the opportunity to acquire a proprietary interest in the Company will
aid in attracting and retaining key personnel of outstanding ability. The Plan
is also intended to provide nonemployee directors with an opportunity to acquire
a proprietary interest in the Company, to compensate nonemployee directors for
their contribution to the Company and to aid in attracting and retaining
nonemployee directors.

 

ELIGIBILITY 

Participation in the Plan is limited to employees of the Company and to the
members of the Board. The granting of awards under the Plan is solely at the
discretion of the Nominating and Compensation Committee of the Board (the
“Committee”).

 

ADMINISTRATION OF THE PLAN 

The Committee will administer the Plan. The Committee has exclusive power to (i)
make awards, (ii) determine when and to whom awards will be granted, the form of
each award, the amount of each award, and any other terms or conditions of each
award consistent with the Plan, and (iii) determine whether, to what extent and
under what circumstances, awards may be canceled, forfeited or suspended.

 

SHARES AVAILABLE UNDER THE PLAN 

The number of shares of common stock available for distribution under the Plan
may not exceed 700,000 (subject to adjustment for changes in capitalization of
the Company). Any Shares subject to the terms and conditions of an award under
the Plan that are not used because the terms and conditions of the award are not
met may again be used for an Award under the Plan.

 

DESCRIPTION OF PLAN AWARDS 

The Plan provides that the Committee may grant awards to participants in the
form of (i) shares of common stock subject to restrictions on transfer and
conditions of forfeiture, commonly referred to as “restricted stock,” (ii) right
to receive shares of common stock subject to restrictions and conditions for
payment of shares are satisfied, commonly referred to as “restricted stock
unit,” (iii) “incentive stock options” within the meaning of Section 422 of the
Internal Revenue Code or non-statutory stock options, (iv) rights to receive a
payment from the Company in Common Stock equal to the excess of the fair market
value of a share of common stock on the date of exercise over a specified price
fixed by the Committee, commonly referred to as “Stock Appreciation Rights” or
“SARs,” or (v) rights to receive payment from the Company in common stock based
upon the achievement of performance goals established by the Committee, commonly
known as “performance units.”

 







Notification of Non-Statutory Stock Option Award10 



 

 

Options. The Committee will have the authority to grant stock options and to
determine all terms and conditions of each stock option, including a vesting
schedule, if any. The Committee will fix the option price per share of Common
Stock, which may not be less than the fair market value of the Common Stock on
the date of grant. The Committee will determine terms and conditions of
exercise, as well as the expiration date of each option, but the expiration date
will not be later than 10 years after the grant date.

 

The option price is payable in full at the time of exercise, provided that to
the extent permitted by law, the Notification of Award may permit the
participants to simultaneously exercise options and sell the shares thereby
acquired pursuant to a brokerage transaction and use the proceeds from the sale
as payment of the purchase price of the shares, or exercise the option in a “net
exercise,” by which the number of shares distributed to the participant is
reduced by the aggregate purchase price of the shares being exercised divided by
the then fair market value of a share. The purchase price may also be payable in
cash or by delivery or tender of shares (by actual delivery or attestation)
having a fair market value as of the date the option is exercised equal to the
purchase price of the shares being exercised, or a combination thereof.

 

If the aggregate fair market value of the shares subject to the option that
becomes exercisable during a calendar year exceeds $100,000, then the option
will be treated as a nonqualified stock option to the extent the $100,000
limitation is exceeded. Each incentive stock option that the administrator
grants to an eligible employee who owns more than ten percent of the total
combined voting power of all classes of stock then issued by our company or a
subsidiary must have an exercise price at least equal to 110% of the fair market
value of the common stock on the date of grant and must terminate no later than
five years after the date of grant.

 

Stock Appreciation Rights. The Committee will have the authority to grant stock
appreciation rights. A stock appreciation right is the right of a participant to
receive Common Stock with a fair market value, equal to the appreciation of the
fair market value of a share of common stock during a specified period of time.
The Committee will determine all terms and conditions of each stock appreciation
right.

 

Performance and Stock Awards. The Committee will have the authority to grant
awards of restricted stock or restricted stock units. Restricted stock means
shares of common stock that are subject to a risk of forfeiture, restrictions on
transfer or both a risk of forfeiture and restrictions on transfer. Restricted
stock unit means the right to receive a payment shares equal to the fair market
value of one share of Common Stock. The Committee will determine all terms and
conditions of the awards.

 



Notification of Non-Statutory Stock Option Award11 



 

 

PERFORMANCE GOALS 

For purposes of the Plan, Performance Goals are the goals established for a
given performance period, the achievement of which may be a condition for
receiving an award under the Plan. A Performance Goal may be adjusted in
accordance with Section 162(m) of the Internal Revenue Code during a Performance
Period to prevent dilution or enlargement of an Award as a result of
extraordinary events or circumstances as determined by the Committee or to
exclude the effects of extraordinary, unusual or nonrecurring events, changes in
accounting principles, discontinued operations, acquisitions, divestitures and
material restructuring charges. Performance Goals may be based on one or more of
the following criteria and may be based on attainment of a particular level of
or positive change in consolidated (company-wide) or subsidiary, division or
operating unit financial measures: (1) pre-tax or after-tax income (before or
after allocation of corporate overhead and incentive compensation), (2) net
income, (3) reduction in expenses, (4) operating income, (5) earnings (including
earnings before taxes, earnings before interest and taxes, or earnings before
interest, taxes, depreciation and amortization), (6) gross revenue, (7) working
capital, (8) profit margin or gross profits, (9) share price, (10) cash flow,
free cash flow or cash flow per share (before or after dividends), (11) cash
flow return on investment, (12) return on capital (including return on total
capital or return on invested capital), (13) return on assets or net assets,
(14) market share, (15) pre-tax or after-tax earnings per share, (16) operating
earnings per share, (17) total stockholder return, (18) growth measures,
including revenue growth, as compared with a peer group or other benchmark, (19)
economic value-added models or equivalent metrics, (20) comparisons with various
stock market indices, (21) improvement in or attainment of expense levels or
working capital levels, (22) operating margins, gross margins or cash margins,
(23) year-end cash, (24) debt reductions, (25) stockholder equity, (26)
regulatory achievements, (27) implementation, completion or attainment of
measurable objectives with respect to research, development, products or
projects, production volume levels, acquisitions and divestitures, (28)
leadership, recruiting, developing and maintaining personnel, (29) customer
satisfaction, (30) operating efficiency, productivity ratios, (31) strategic
business criteria, consisting of one or more objectives based on meeting
specified revenue, market penetration, geographic business expansion goals
(including accomplishing regulatory approval for projects), cost or cost savings
targets, accomplishing critical milestones for projects, and goals relating to
acquisitions or divestitures, or any combination thereof (in each case before or
after such objective income and expense allocations or adjustments as the
Committee may specify within the applicable period).

 

AWARD LIMITS 

To qualify awards under the Plan as “performance-based compensation” under
Section 162(m), the Company is required to establish limits on the number of
awards that may be granted to an individual participant. The maximum number of
shares that may be awarded to a participant under the Plan in any fiscal year of
the Company, by form of Award, is as follows: (a) restricted stock: 30,000
shares; (b) restricted stock units: 30,000 shares; (c) shares purchasable under
options (including non-statutory stock options and incentive stock options):
30,000 shares; (d) shares with respect to which stock appreciation rights may be
exercised: 30,000 shares; and (e) performance units: 30,000 shares. Each of
these limitations is subject to adjustment for changes in capitalization of the
Company.

 

FEDERAL TAX TREATMENT 

The Plan is not a qualified pension, profit-sharing or stock bonus plan under
Section 401(a) of the Code. The Plan is not subject to any provisions of the
Employee Retirement Income Security Act of 1974.

 

The U.S. federal income tax consequences of the Plan under current federal law,
which is subject to change, are summarized in the following discussion which
deals with the general tax principles applicable to the Plan. This summary is
not intended to be exhaustive and does not describe state, local or FICA tax
consequences. The tax consequences to a participant depend on the type of award
granted under the Plan.

 



Notification of Non-Statutory Stock Option Award12 



 

 

Options. Stock option grants under the Plan may either be granted as incentive
stock options, which are governed by Section 422, as amended, or as
non-qualified stock options, which are governed by Section 83 of the Internal
Revenue Code, as amended. Generally, no federal income tax is payable by the
participant upon the grant of an incentive stock option and no deduction is
taken by us. If certain holding periods are met, the exercise of an incentive
stock option does not result in taxation to the participant; rather, the
participant is taxed only at the time of sale of the shares received upon
exercise. If the shares have been held for at least one year after the date of
exercise and at least two years from the date of grant of the option, the
participant will be taxed on any appreciation in excess of the exercise price as
long-term capital gains. In that event, we are not entitled to a deduction for
the amount of the capital gains. Under current tax laws, if a participant
exercises a non-qualified stock option, the participant will be taxed on the
difference between the fair market value of the stock on the exercise date and
the exercise price and, thereafter, the participant would receive capital gains
on any appreciation in stock value after the exercise date, depending upon the
length of time the participant held the stock after exercise. When the option is
exercised, we will be entitled to a corresponding tax deduction.

 

Restricted and Performance Stock and Units. Awards of restricted stock and
restricted stock units, performance stock and performance units under the Plan
generally are not subject to federal income tax when awarded, unless the
participant properly elects to accelerate the tax recognition. Restricted stock
is generally subject to ordinary income tax at the time the restrictions lapse
and performance stock is taxed at the time the performance targets are met.
Restricted stock units and performance units are generally subject to ordinary
tax at the time of payment, even if vested earlier. We are entitled to a
corresponding deduction at the time the participant recognizes taxable income on
the restricted or performance stock or units.

 

Section 162(m) Limit on Deductibility of Compensation. Section 162(m) of the
Internal Revenue Code limits the deduction the Company can take for compensation
paid to our “Covered Employees” (as defined under Code Section 162(m)) to
$1,000,000 per year per individual. However, performance-based compensation that
meets the requirements of Section 162(m) does not have to be included as part of
the $1,000,000 limit. The Plan is designed so that awards granted to the covered
individuals may meet the Section 162(m) requirements for performance-based
compensation.

 

Code Section 409A. Awards under the Plan may constitute, or provide for, a
deferral of compensation under Section 409A of the Internal Revenue Code. If the
requirements of Section 409A are not complied with, then holders of such awards
may be taxed earlier than would otherwise be the case (e.g., at the time of
vesting instead of the time of payment) and may be subject to an additional 20%
penalty tax and, potentially, interest and penalties. The Plan has been designed
to issue awards that comply with, or be exempt from Section 409A and the
Department of Treasury regulations and other interpretive guidance that may be
issued pursuant to Section 409A.

 

FORFEITURE AND CLAWBACK 

The Company may provide that if a participant has received or been entitled to
an award within six months before the participant’s termination of employment
with the Company, the Committee may require the participant to return or forfeit
the award in the event of certain occurrences specified in the award. The
occurrences may, but need not, include termination for “cause” (as defined in
the award or, if applicable, as defined in any employment agreement between the
participant and the Company), competition with the Company, unauthorized
disclosure of material proprietary information of the Company, a violation of
applicable business ethics policies of the Company, a violations of applicable
law, or any other occurrence specified in the award within the period or periods
of time specified in the award. In addition, the Company reserves the right to
require a participant to pay back to the Company all shares received under the
Plan to the extent required by law, under any applicable listing standard or
under any applicable clawback policy adopted by the Company.

 



Notification of Non-Statutory Stock Option Award13 



 

 

CHANGE IN CONTROL 

The Company may provide that an award under the Plan includes a provision for
full vesting or a pro rata payment if a participant’s employment terminates
during a performance period in connection with a change in control.

 

EFFECTIVE DATE AND DURATION OF THE PLAN 

The Plan became effective as of July 1, 2013, but subject to the shareholders’
approval of the Plan at the 2013 Annual Meeting of Shareholders. The Plan will
remain in effect until all Common Stock subject to it is distributed, all awards
have expired or lapsed, or the Plan is terminated pursuant to its terms or June
30, 2023; provided, however, that awards made before the termination date may be
exercised, vested or otherwise effectuated beyond the termination date unless
limited in the agreement or otherwise. No award of an incentive stock option
will be made more than 10 years after the effective date.

 

AMENDMENT AND MODIFICATION OF AWARDS UNDER THE PLAN 

The Board may at any time and from time-to-time terminate, suspend or modify the
Plan. The Committee may at any time alter or amend any or all agreements under
the Plan to the extent permitted by law. No termination, suspension, or
modification of the Plan will materially and adversely affect any right acquired
by any participant under an award granted before the date of termination,
suspension, or modification, unless otherwise agreed to by the participant in
the agreement or otherwise, or required as a matter of law.

 

RESALE RESTRICTIONS 

The resale of shares of Common Stock acquired upon exercise of awards granted
under the Plan is generally not restricted by the terms of the Plan. Resales by
participants who are officers or directors of the Company must comply with (i)
Rule 144 under the Securities Act of 1933, as amended, and (ii) the six-month
short swing profit restrictions under Section 16(b) of the Exchange Act.

 

Notification of Non-Statutory Stock Option Award14 



 





ATTACHMENT D

STOCK OWNERSHIP GUIDELINES

Adopted July 22, 2016

 



The Board of Directors (the “Board”) of Flexsteel Industries, Inc. (“Flexsteel”
or the “Company”) has adopted Stock Ownership Guidelines (“Ownership
Guidelines”). These Ownership Guidelines are applicable to all Flexsteel Section
16 executive officers (“executive officers”) (as such term is defined pursuant
to Section 16 of the Securities and Exchange Act of 1934, as amended), the
non-employee directors of the Board (“directors”), other officers of the Company
(“officers”), and all other employees that receive stock based compensation
(“key associates”) in any form from the Company (collectively “participants”).

 

Ownership Guidelines 

Pursuant to these Ownership Guidelines, each of the participants will be
expected to maintain an ownership position in the Company’s shares of common
stock as set forth in the applicable guidelines below:

 

Minimum Stock Ownership Requirement

 

Leadership Position Ownership Guidelines Directors of the Board 3 times annual
director cash compensation Executive Officers 2 times base salary Officers 1
times base salary Key Associates 0.5 times base salary



 

Ownership Defined 

For purposes of meeting the applicable Ownership Guidelines, stock that counts
toward satisfaction of Flexsteel’s Stock Ownership Guidelines include:

 

●Flexsteel Industries, Inc. common stock owned (i) directly by the participant
or their spouse, (ii) jointly by the participant or their spouse, and (iii)
indirectly by a trust, partnership, limited liability company or other entity
for the benefit of the participant or their spouse;

●100% of Restricted Stock Awards (vested and unvested) issued under the
Company’s Equity Incentive Plans; and

●100% of the intrinsic value of unexercised Stock Options (vested and unvested)
issued under the Company’s Equity Plans.

 

Subject to the Retention Ratio requirements, there is no expected time period to
achieve the minimum stock ownership requirement.

 



Notification of Non-Statutory Stock Option Award15 



 

 

Retention Ratio 

Participants must maintain at least 60% of the stock received from equity
awarded (on a shares-issued basis) until minimum stock ownership requirement
level is achieved.

 

Stock Holding Requirements 

Once the Ownership Guideline has been achieved, participants will be required to
maintain the stock holding requirement for the duration of their employment with
or service to the Company.

 

Compliance 

The Company’s Compensation Committee (the “Committee”) shall have authority to
enforce these Stock Ownership Guidelines.

 

Non-Compliance 

If a participant is not in compliance with the Ownership Guidelines, the
participant will be prohibited from selling or otherwise disposing of the
Flexsteel common stock until their holdings meet the applicable minimum
requirements, and then only to the extent that their remaining holdings do not
fall below the applicable minimum holding requirement.

 

Administration 

The Committee shall periodically assess these Ownership Guidelines and recommend
changes, if any, to the Board of Directors. The Board of Directors may amend or
terminate these Ownership Guidelines in its discretion.

 

Hardship 

There may be instances in which the Ownership Guidelines would place a severe
hardship on the participant. Under these circumstances, the Committee may, on a
case-by-case basis, modify the Ownership Guidelines, in its discretion.

 



Notification of Non-Statutory Stock Option Award16 



 